707 S.E.2d 243 (2011)
Markus PERRY and his wife, Veronica Perry
v.
The PRESBYTERIAN HOSPITAL, Hawthorne Cardiovascular Surgeons and David Scott Andrews, M.D.
No. 58P11.
Supreme Court of North Carolina.
April 7, 2011.
Scott M. Stevenson, Charlotte, for The Presbyterian Hospital.
Tamura D. Coffey, Winston-Salem, for Hawthorne Cardiovascular Surgeons, et al.
James E. Ferguson, II, Charlotte, for Perry, Markus and Veronica.

ORDER
Upon consideration of the petition filed on the 8th of February 2011 by Defendant (The Presbyterian Hospital) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."
JACKSON, J. recused.